ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Kolortek LTD D.O.O.E.L.                        ) ASBCA No. 62439
                                               )
Under Contract No. W912SR-20-P-0005            )

APPEARANCE FOR THE APPELLANT:                     Dimitar Savovski, Esq.
                                                   Skopje, Republic of North Macedonia

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Mark T. Robinson, JA
                                                   Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 22, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62439, Appeal of Kolortek LTD
D.O.O.E.L., rendered in conformance with the Board’s Charter.

      Dated: April 22, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals